Citation Nr: 0422975	
Decision Date: 08/20/04    Archive Date: 08/24/04	

DOCKET NO.  02-16 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder disability. 

2.  Entitlement to service connection for a right shoulder 
disability. 

3.  Entitlement to service connection for residuals of 
syphilis. 

4.  Entitlement to an increased (compensable) rating for 
postoperative right inguinal hernioplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1952 to September 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDINGS OF FACT

1.  An unappealed March 1962 RO decision denied service 
connection for a left shoulder disability.  

2.  Evidence received since the March 1962 RO decision is new 
and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.

3.  The veteran does not currently have a left shoulder 
disability that is related to active service or to service-
connected disability.

4.  The veteran does not currently have a right shoulder 
disability that is related to active service.

5.  The veteran does not currently have residuals of syphilis 
that are related to active service.

6.  The veteran's service-connected postoperative right 
inguinal hernioplasty is currently manifested by reports of 
occasional soreness, but there is no hernia present, no 
tenderness in the area, no tenderness at the scar to 
palpation, no adherence of the scar, no underlying loss of 
tissue under the scar, no ulceration or breakdown of the 
skin, no disfigurement, no limitation of function by the 
scar, no inflammation, edema, or keloid formation, and the 
texture of the scar is smooth and flat.  


CONCLUSIONS OF LAW

1.  The March 1962 RO decision denying service connection for 
a left shoulder disability is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for a left shoulder disability is 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2003).

2.  A left shoulder disability was not incurred in or 
aggravated during active service, is not proximately due to 
or been aggravated by service-connected disability, and the 
service incurrence of arthritis may not be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).

3.  A right shoulder disability was not incurred in or 
aggravated by active service, and the service incurrence of 
arthritis may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

4.  Residuals of syphilis were not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.303.

5.  The criteria for a compensable evaluation for 
postoperative right inguinal hernioplasty have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 
7803, 7804, 7805 (prior to and from August 30, 2002), 7338 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini II v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted. 

In the present case, claims were received in September 1999 
and June 2001.  Thereafter, in a rating decision, dated in 
September 2001, the claims were denied.  Prior to that rating 
decision the veteran was provided notification regarding the 
VCAA, with respect to service connection for his right 
shoulder disability, in a letter dated in June 2001.  He was 
provided notification of the VCAA in a September 2001 letter, 
simultaneous with a notification regarding the September 2001 
decision.  

Thereafter, the veteran was provided further notification and 
a statement of the case, issued in September 2002, and a 
statement of the case, issued in March 2004.  These notices 
informed the claimant regarding what information and evidence 
is necessary to substantiate the claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by the VA, and 
the need for the claimant to submit any evidence in his 
possession that pertains to the claims.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While notices provided to the appellant were not given prior 
to the first AOJ adjudication of the claim in September 2001, 
with respect to all issues, the notices were provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notices 
has fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has 
appeared for a hearing at the RO, and has indicated that he 
does not desire to have any further hearings.  The statements 
of the case, and the supplemental statement of the case, 
advised the veteran of the laws and regulations pertaining to 
his claims.  These documents informed him of the evidence of 
record and explained the reasons and bases for denial of his 
claims.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.

All the VCAA requires is that the duty to notify is 
satisfied, and that the claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  VA treatment records 
and service medical records have been obtained, and the 
veteran has been afforded VA examinations.  A January 2004 
response fro the VA Medical Center in New Orleans reflects 
that there are no treatment records prior to 1962.  All of 
the requirements of the VCAA with respect to notice and 
development have been fully satisfied, and, as discussed 
above, the timing of the notice has not been prejudicial 
error to the appellant in this case.  

The Board observes that the September 2001 rating decision 
appealed herein indicated that a decision with respect to the 
claim of service connection for residuals of syphilis was 
being deferred.  In the veteran's June 2002 notice of 
disagreement he specifically disagreed with the denial of 
service connection for residuals of syphilis.  In a statement 
of the case, issued in September 2002, it was indicated that 
service connection for residuals of syphilis had been denied 
in a September 2001 RO decision.  Therefore, the Board 
concludes that the issue of service connection for syphilis 
was denied in the September 2001 RO decision and appealed by 
the veteran's June 2002 notice of disagreement.  

I.  New and Material

The changes to 38 C.F.R. § 3.156(a) (defining new and 
material evidence), the second sentence of 38 C.F.R. 
§ 3.159(c) (application of the duty to assist in reopening a 
claim), and 38 C.F.R. § 3.159(c)(4)(iii) (medical examination 
or opinion only after new and material evidence is presented) 
are effective prospectively for claims filed on or after 
August 29, 2001.  The veteran's claim to reopen was filed 
prior to August 29, 2001.  

A March 1962 RO decision denied service connection for a left 
shoulder disability on the basis that there were no residuals 
of inservice sprained left shoulder.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injuries 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.

Under the test established by Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), it must first be 
determined whether the veteran has presented new and material 
evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), it was noted that, while "not every piece of new 
evidence is "material," we are concerned, however, that some 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."

The evidence submitted subsequent to the March 1962 RO 
decision includes testimony of the veteran indicating that he 
did not injure his left shoulder during service, but rather 
injured his right shoulder.  He now asserts that he has left 
shoulder disability that is proximately due to and the result 
of his right shoulder disability.  A September 1976 VA 
treatment record reflects that the veteran reported recurring 
subluxations and popping of the left shoulder.  The 
impression included possible subluxation versus rotator cuff 
impingement.  The report of a September 1985 VA examination 
reflects diagnoses that include chronic anterior dislocation 
of the left shoulder with degenerative changes.  

This evidence is new because it was not of record at the time 
of the March 1962 RO decision and because it now reflects 
that the veteran does have disability of the left shoulder.  
This evidence is also material because it may contribute to a 
more complete picture of the circumstances relating to the 
onset of the veteran's left shoulder disability.  
Consequently, since the evidence is both new and material, 
the veteran's claim for service connection for a left 
shoulder disability must be reopened.  

II.  Service Connection

The basic law and regulation for establishing service 
connection is set forth above.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When a veteran 
served continuously for ninety (90) days or more during a 
period of war and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Disability that is 
chronically worsened by service-connected disability shall be 
service connected.  See Allen v. Brown, 7 Vet. App. 439 
(1995). 

Right and Left Shoulder

Service medical records are silent for complaint, finding, or 
treatment with respect to any right shoulder disability.  On 
February 11, 1954, the veteran was seen with complaints of 
left shoulder pain.  He was seen again the next day for a 
sprained left shoulder.  In March 1954 he was seen for a 
strained shoulder, and in June 1954 the diagnosis was 
sprained left shoulder.  Remaining service medical records 
are silent for complaint, finding, or treatment with respect 
to any right or left shoulder disability.  The report of the 
veteran's September 1954 service separation examination does 
not reflect any pertinent abnormality.

The report of a May 1957 VA orthopedic examination reflects a 
diagnosis of history of recurrent dislocation of the left 
shoulder. X-rays of the left and right shoulders revealed no 
abnormality.  

Report of an October 1963 VA orthopedic examination reflects 
that the veteran reported a history of recurrent dislocation 
of the left shoulder.  The diagnosis was no significant 
orthopedic defect.  

As noted previously reports of September 1985 VA examination 
and X-ray reflect that the veteran had degenerative changes 
of the left shoulder.  The diagnoses included chronic 
anterior dislocation of the left shoulder with degenerative 
changes.  

An April 2000 VA treatment record reflects an impression of 
degenerative joint disease of the right shoulder.

The report of an August 2001 VA examination reflects that the 
veteran did not complain of left shoulder strain, but 
reported right shoulder strain.  The diagnoses included right 
shoulder pain probably secondary to torn rotator cuff, and 
that it was as likely as not that the right shoulder 
condition was secondary to the injury the veteran had in the 
military.

With consideration that there is no competent medical 
evidence indicating that the veteran had arthritis of either 
shoulder during active service and that the report of a May 
1957 VA X-ray reflects that he did not have arthritis of 
either shoulder at that time, a preponderance of the evidence 
is against a finding that the veteran had arthritis of either 
the right or left shoulder during service or that he had 
arthritis of either the right or left shoulder within one 
year of discharge from active service.  

Although the veteran has testified that he injured his right 
shoulder during service, service medical records reflect that 
he sprained his left shoulder, not his right shoulder.  With 
consideration that immediately following service the veteran 
reported that injury during service was to his left shoulder, 
not his right shoulder, the Board will grant greater 
probative weight to the veteran's statements that are more 
contemporaneous with the events.  Therefore, a preponderance 
of the evidence is against a finding that the veteran 
sustained any injury to his right shoulder during active 
service, but rather he sustained a sprain to his left 
shoulder during active service.  With consideration of this 
conclusion, the VA examiner's August 2001 opinion relating 
the right shoulder disability to active service is based on 
an inaccurate fact, and will not be accorded any probative 
weight.

With consideration that no left shoulder abnormality was 
shown at service separation, that only a history of recurrent 
dislocation was noted in 1957, that no significant orthopedic 
defect was shown in 1963, and that there is no competent 
probative medical evidence that relates any current right or 
left shoulder disability to the veteran's active service, the 
Board concludes that a preponderance of the evidence is 
against a finding that any currently manifested disability of 
the right or left shoulder, including arthritis, is related 
to the veteran's active service.  

The veteran has also asserted that his left shoulder 
disability is secondary to his right shoulder disability.  
However, in light of the analysis herein that reflects and a 
preponderance of the evidence is against service connection 
for a right shoulder disability, service connection for a 
left shoulder disability as secondary to right shoulder 
disability may not be granted as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Syphilis

An October 1952 service medical records reflects that early 
latent syphilis was found at the time of the veteran's 
induction.  December 1953 service medical records reflect 
that the veteran had an old healed corneal scar and old 
inactive keratitis.  The diagnosis was congenital syphilis.  
The veteran underwent Penicillin treatment in December 1953 
and January 1954.  The report of his September 1954 service 
separation examination reflects no pertinent abnormality.  

A March 1969 VA treatment record reflects that the veteran 
underwent further syphilis treatment at that time.  Spinal 
tap was within normal limits and there was no diagnosis 
reflecting any current residuals of syphilis.  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during wartime service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306(b) (2003).

The record reflects that the veteran had syphilis at the time 
of his entrance into active service.  There is no competent 
medical evidence indicating that his syphilis underwent any 
increase in severity during his active service.  He received 
treatment for syphilis during active service, but this was 
not in response to an increase in disability.  Rather, it was 
in response to the positive finding that the veteran had 
syphilis.  Further, all of the references to corneal scars 
are that they are old and healed, and that his keratitis was 
old and inactive.  Therefore, there is no competent medical 
evidence that the veteran's syphilis underwent any increase 
in disability during his active service.  Rather, competent 
medical evidence reflects that his syphilis did not undergo 
an increase in disability during his active service.  
Therefore, a preponderance of the evidence is against the 
veteran's claim for service connection for residuals of 
syphilis.  

III.  Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

The report of a December 2002 VA examination reflects that 
there was no hernia present at the time.  There was no 
tenderness in the area.  There was a 5-centimeter by 1-
millimeter linear scar.  The veteran reported that the scar 
was sore at times and that there was a burning sensation in 
that area.  On examination there was no tenderness to 
palpation, no adherence, no ulceration or breakdown of the 
skin, no underlying tissue loss, no inflammation, edema, or 
keloid formation, no disfigurement, and no limitation of 
function by the scar.  The texture of the scar was smooth and 
the scar was flat.  The diagnosis included previous inguinal 
hernia repair and current scar in the inguinal hernia area.  

The veteran's service-connected postoperative right inguinal 
hernioplasty has been evaluated under the provisions of 
Diagnostic Codes 7338, 7803, 7804, and 7805.  Diagnostic 
Code 7338 provides that an inguinal hernia that is small, 
reducible, or without true hernia protrusion warrants a 
noncompensable evaluation.  A 10 percent evaluation will be 
assigned for inguinal hernia that is postoperative recurrent, 
readily reducible and well supported by truss or belt.  Prior 
to August 30, 2002, Diagnostic Codes 7803, 7804, and 7805 
provided that a 10 percent evaluation will be assigned where 
scars are superficial, poorly nourished, with repeated 
ulceration, tender and painful on objective demonstration, or 
will be rated on limitation of function of the part affected.  
From August 30, 2002, Diagnostic Codes 7803, 7804, and 7805 
provide that a 10 percent evaluation will be assigned where 
scars are superficial and unstable or painful on examination, 
or will be rated on limitation of function of the affected 
part.  

There is no competent medical evidence that the veteran has 
any current inguinal hernia.  The competent medical evidence 
indicates that he does not have a current inguinal hernia.  
In order to be awarded a 10 percent evaluation his hernia 
must be postoperative recurrent, readily reducible and well 
supported by truss or belt.  Therefore, a preponderance of 
the evidence is against a compensable evaluation under 
Diagnostic Code 7338.  

There is no competent medical evidence indicating that the 
veteran meets any of the criteria for a compensable 
evaluation under Diagnostic Code 7803, 7804, or 7805.  All of 
the competent medical evidence indicates that he does not 
meet any of the criteria for compensable evaluations under 
these diagnostic codes.  Therefore, a preponderance of the 
evidence is against compensable evaluations under any 
applicable diagnostic code.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a left shoulder disorder has been 
submitted and the claim is reopened.  

Service connection for a left shoulder disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for residuals of syphilis is denied.

An increased (compensable) rating for postoperative right 
inguinal hernioplasty is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



